Citation Nr: 0603835	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  00-06 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1942 to 
October 1945.  It appears that the veteran also had 
unverified service from April 1937 to April 1940.  He was 
awarded a Combat Infantryman Badge during his active service.  
The veteran died in May 1983.  The appellant is the veteran's 
widow.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision by the Department of Veterans Affairs (VA) Boston, 
Massachusetts Regional Office (RO), which denied service 
connection for the cause of the veteran's death and 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.

In August 2001, the appellant presented testimony in support 
of her claims before a Veterans Law Judge at the RO. That 
Veterans Law Judge is no longer associated with the Board.  
The appellant was advised of this by letter dated in November 
2005 and of her right to have another hearing conducted by 
another Veterans Law Judge.  The appellant was further 
advised that if she did not respond to this letter in 30 
days, the Board would assume that she did not want an 
additional hearing and proceed accordingly.  The appellant 
did not respond.  Accordingly, the case will be decided on 
the evidence of record.

This case was previously before the Board and, in June 2003, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.    

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran's death in May 1983 was caused by respiratory 
arrest as a consequence of poorly differentiated nodular 
lymphoma.

4.  At the time of the veteran's death, service connection 
was in effect for shell fragment wounds to the right upper 
leg, left thigh, and apparently a penetrating wound to the 
abdomen.  The evidence does not show that the veteran had 
been assigned a total rating for compensation purposes.  The 
veteran had no pending claims for VA benefits at the time of 
his death.

5.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death, or that the cause of death is 
otherwise related to service.

6.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death, nor was he rated totally 
disabled continuously after his last discharge from service 
in October 1945 for a period of not less than 5 years 
immediately preceding death.




CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service, or 
which may be presumed service-connected, did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2005).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. §§ 1318, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.22, 20.1106 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has been 
informed of the evidence needed to show her entitlement to 
the claims on appeal via the December 1999 rating decision, 
the March 2000 statement of the case (SOC), an April 2004 RO 
letter, and the April 2005 supplemental statement of the case 
(SSOC).  In addition, the April 2004 RO letter, and the April 
2005 SSOC, provided the claimant with specific information 
relevant to the VCAA.  Thus, no further notices are required.  
See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports, which are available.  Thus, the Board finds that no 
additional evidence, which may aid the claims on appeal or 
might be pertinent to the bases of the claims, has been 
submitted, identified or remains outstanding, and the duty to 
assist requirement has been satisfied.  See Quartuccio, 
supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claims.  By the December 1999 rating decision, the March 2000 
SOC, the April 2004 RO letter, and the April 2005 SSOC, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the appellant's 
claims discussed herein would not be prejudicial error to the 
appellant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the VCAA notices in the April 2004 RO 
letter and the April 2005 SSOC were provided after the AOJ 
decision of December 1999.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notices were 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notices provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  



Factual Background and Analysis.

As an initial matter, it should be noted that the record 
reflects that the veteran's original claims folder was lost, 
and had to be rebuilt. In pertinent part, it appears that his 
service medical records are among the documents that were 
lost, and it is not clear that duplicate copies were obtained 
of all evidence that was previously of record. In such 
situations, the Board has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the- doubt rule. See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

The evidence reveals that the veteran's death in May 1983 was 
caused by respiratory arrest as a consequence of a poorly 
differentiated nodular lymphoma.  There was no autopsy.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Cancer 
manifested to a compensable degree within one year after 
service discharge may be presumptively service connected even 
when the disability was not shown in service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.

As noted above, the current claims file is a rebuilt folder 
and the veteran's service medical records for the most part 
are not on file.  The record indicated that while in service 
the veteran sustained shell fragment wounds (SFWs) to the 
right upper leg, left thigh, and apparently a penetrating 
wound to the abdomen.  The record also indicates that the 
veteran's total service-connected disabilities were rated at 
a minimum of 50 percent but less than total.  The available 
post service medical records reveal that the veteran lymphoma 
was diagnosed in early 1982, many years after the veteran's 
service in October 1945.  The initial manifestation of the 
veteran's lymphoma is too remote in time from service to 
attribute to service on a direct or presumptive basis.  The 
appellant has not contended otherwise.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. For a 
service-connected disability to be the cause of death it must 
singly or with some other condition be the immediate or 
underlying cause or be etiologically related. For a service- 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

It is the appellant's principle contention that retained 
shrapnel in the veteran's abdomen as a consequence of his 
service- connected SFW caused and/or contributed to his fatal 
cancer. In this regard, she testified in August 2001 that the 
veteran's VA treating physicians had informed her that the 
cancer implicated in his death was caused by retained 
shrapnel.  However an appellant's statement about what a 
doctor allegedly told her does not constitute competent 
medical evidence.  Here we note, that the U.S. Court of 
Veterans Claims has held that a "layman's account, filtered 
as it was through a layman's sensibilities of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The Board notes that the evidence in its entirety, to include 
the veteran's certificate of death and the records of his 
terminal hospitalization contradict any suggestion that the 
veteran's death was a direct result of events other than a 
process brought on by nonservice-connected lymphoma.  This 
disorder, as noted above, was initially diagnosed in 1982 and 
VA records associated with his terminal hospitalization in 
early 1983 show that his death was solely a direct result of 
the consequences of this disease process.  Furthermore, a 
February 2005 VA medical opinion specifically indicated that 
there was no credible evidence in the medical evidence that 
the shrapnel that he had was in any way related to the 
lymphoma, especially the shrapnel from World War II.  The VA 
expert noted that it was less likely that the cause of death 
was the result of shrapnel causing lymphoma.  Therefore, as 
the competent medical evidence fails to show that a service -
connected disability caused or contributed to the veteran's 
death, there is no basis for service connection for the cause 
of the veteran's death.

In reaching this decision, the Board has been sensitive to 
the appellant's testimony elaborating on her belief that the 
veteran's lymphoma was attributable to his service-connected 
SFW residuals to include retained metal fragments.  However, 
while such contention has been carefully considered, the 
Board would respectfully point out that the appellant is a 
lay person, not competent to offer evidence requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Here we find that credible probative evidence fails to show 
that service-connected disabilities in any way caused or 
contributed substantially or materially to the disease 
processes implicated in the veteran's death, identified as a 
poorly differentiated nodular lymphoma. Neither the veteran's 
death certificate nor the medical records compiled during his 
terminal hospitalization identify a causal connection between 
the veteran's death and his service-connected disorders. 
Accordingly, service connection for the cause of the 
veteran's death is not warranted.

With regard to the claim for DIC pursuant to the provisions 
of 38 U.S.C.A. § 1318, if, as here, the veteran's death is 
not determined to be service-connected, a surviving spouse 
may still be entitled to benefits.  Under 38 U.S.C.A. § 
1318(a) (West 2002), benefits are payable to the surviving 
spouse of a "deceased veteran" in the same manner as if the 
death were service-connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  See 38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22 (2005).  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
See id. The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2005).

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected- 
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77. Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-17 (Apr. 5, 
2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 38 
U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening - "hypothetical entitlement" claims.  
Id. at 1379-80.

In this case, the appellant does not claim entitlement to DIC 
under 38 U.S.C.A. § 1318 based on CUE in a prior VA decision 
and she does not claim entitlement to this benefit based on 
the submission of new or material evidence to reopen a 
previously final VA decision.  The appellant contends that 
she is entitled to DIC, but the evidence does not show that 
the veteran was evaluated as totally disabled from service-
connected disabilities for 10 continuous years immediately 
preceding death, nor was he rated totally disabled 
continuously after his last discharge from service in October 
1945 for a period of not less than 5 years immediately 
preceding death.  As noted above, at the time of his death, 
the veteran's total service-connected disabilities were rated 
as a minimum of 50 percent, but less than total.  Hence, the 
appellant is not entitled to DIC under 38 U.S.C.A. § 1318 
because the evidence does not establish that at the time of 
the veteran's death, he did not meet the criteria required 
for such award.

The Board acknowledges that the appellant generally argues 
that the veteran's service-connected disabilities contributed 
to his death.  To the extent the appellant might argue that 
the veteran's service-connected disabilities rendered him 
totally disabled for at least 10 years before his death if a 
claim had been filed, such an allegation is tantamount to a 
"hypothetical claim" for entitlement, which is excluded 
from consideration. NOVA II, 314 F.3d 1379-80.  Accordingly, 
the appellant's appeal is denied.

The Board notes that the RO received the appellant's claim 
for DIC in 1999.  Much of the evolution of analysis for 38 
U.S.C.A. § 1318 claims occurred after receipt of her claim.  
However, as discussed above, the Federal Circuit found that 
VA's actions in amending the regulations in question was 
interpretative, rather than substantive, in nature.  That is, 
the amendments clarified VA's earlier interpretation of the 
statute, which was to bar "hypothetical entitlement" claims.  
See NOVA I, 260 F.3d at 1376-77.  In addition, the Federal 
Circuit found that VA was not bound by the prior Court 
decisions, such as Green and Cole, that construed 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22 in a way antithetical to the 
agency's interpretation and was free to challenge them, to 
include through the route of rulemaking.  Id. at 1374. Thus, 
to the extent there has been any change in the law or 
regulations relevant to the claim, the changes are not of the 
material type that altered the appellant's rights, but rather 
clarified those rights.


Accordingly, for the reasons stated above, the Board finds 
that entitlement to DIC benefits is not warranted, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


